Citation Nr: 0610166	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected 
status post orchiectomy, left, with prosthesis implant, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had ten months of active duty service, to include 
the period from November 1990 to June 1991, with service in 
Southwest Asia.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim of 
entitlement to an increased rating for service-connected 
status post orchiectomy, left, with prosthesis implant, 
evaluated as 10 percent disabling.

In April 2005, the veteran was afforded a hearing before 
Clifford R. Olson, who is the Acting Veterans Law Judge 
rendering the determination in this claim.


FINDING OF FACT

The veteran's left testicle has been removed; his right 
testicle is intact.


CONCLUSION OF LAW

The criteria for a compensable schedular disability rating 
for service-connected status post orchiectomy, left, with 
prosthesis implant, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115b, 
Diagnostic Codes 7523 and 7524 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000. Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Review of the VCAA notice letters of December 2002 and 
January 2005 shows that they complied with all the 
requirements as described by the Court.  Particularly, the 
wording of the VCAA notices adequately informed the claimant 
that he should provide "any" evidence in his possession 
pertaining to the claim; that he should give VA everything he 
had pertaining to the claim.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case.  The RO subsequently issued a second 
notice in January 2005.  The Board further finds that the 
file reflects a continuous flow of information to the 
veteran.  The rating decision, and statement of the case, as 
well as the VCAA letter, notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson; 19 Vet. 
App. 103 (2005) (reversed on other grounds No. 05-7157 (Fed. 
Cir.  Apr. 5, 2006)).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  In this case, the issues of disability 
rating, and effective dates, are not relevant to the issue on 
appeal as the Board has denied the claim for an increased 
rating.  There is no indication that the outcome of the case 
has been affected, as all evidence received has been 
considered by the RO.  The appellant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include a hearing in April 2005.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  Although the veteran has not 
been examined by VA for the purposes of evaluating the 
condition on appeal, it appears that an examination was 
scheduled in January 2005 and that the veteran failed to 
report.  In this regard, he has testified that he received 
the notice of the examination only a few days before it was 
scheduled, that he therefore did not have time to make 
arrangements to report, and that he is willing to report for 
another examination.  However, the Board finds that an 
examination is not required for rating purposes, and that 
there is no further duty to provide an additional 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In this regard, the veteran has not argued, 
and there is no medical evidence to show, that he meets the 
criteria for a rating in excess of 10 percent under the 
diagnostic codes which may be used to evaluate the disability 
in issue (i.e., 38 C.F.R. § 4.115b, Diagnostic Codes 7523 and 
7524).  The Board therefore finds, as noted in the statement 
of the case, that a remand would be pointless, as it would 
not result in an outcome favorable to the veteran.  See 
VAOGCPREC 16-92 (July 24, 1992).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  In 
summary, there is no reasonable possibility that further 
assistance would aid in substantiating the claim.

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.

The veteran asserts that an increased rating is warranted for 
his service-connected status post orchiectomy, left, with 
prosthesis implant, currently evaluated as 10 percent 
disabling.  A review of the transcript of his hearing, held 
in April 2005, shows that he testified that he had been 
trying to conceive with his wife for six years, and that he 
wanted financial assistance with medical procedures related 
to conception.  He testified that he had been told that 
although his right testicle produced semen, there was a 
defect outside the testicle that prevented him from 
impregnating his wife.  He has submitted a number of articles 
in support of his claim, to include an article which 
indicates that in cases where there is a congenital absence 
of the vas deferens, couples may conceive through a procedure 
called ICSI (intracytoplasmic sperm injection).  

As for the history of the veteran's left testicle disability, 
see 38 C.F.R. § 4.1 (2005), his service medical records show 
that in March 1991, he was treated for a retracted left 
testis.  He was diagnosed with a recurrent undescended 
testicle, and he underwent a left inguinal orchiectomy with 
prosthesis implant.  

In September 1991, the RO granted service connection for 
status post orchiectomy, left, with prosthesis implant, 
evaluated as 10 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code 7524.  The RO evaluated this condition as 10 
percent disabling.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  The Board further notes that the veteran is currently 
receiving special monthly compensation for loss of use of a 
creative organ.  See 38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. § 3.350(a)(1) (2005).

In December 2002, the veteran filed a claim for an increased 
rating.  In March 2003, the RO denied the claim.  The veteran 
has appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected left testicle disability is 
rated under 38 C.F.R. § 4.115b, Diagnostic Code 7524.  Under 
Diagnostic 7524, removal of one testis warrants a 0 percent 
(noncompensable) rating, while removal of both testes 
warrants a 30 percent rating.  A note to that code provides 
that, in cases of the removal of one testis as the result of 
a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, a rating of 30 percent will be assigned for the 
service-connected testicular loss. 

The claims file includes VA progress notes, dated between 
2001 and 2003.  This evidence shows a number of the veteran's 
reports of an inability to conceive with his wife.  A 
December 2002 note shows that the impression was azoospermia 
with primary infertility and absence of right vas deferens.  
The examiner indicated that the veteran's absence of his vas 
deferens was congenital, and that, "However, whether or not 
left testis had a vas and whether it could have prevented 
infertility if it had not had to be removed is an unknown."  
Treatment was noted to include free testosterone and other 
medications, and the note indicates "may need ICSI."  A 
January 2003 VA progress note contains a notation of an 
absent right vas deferens in the right testis.  

The Board finds that the claim must be denied.  As an initial 
matter, in the April 2003 statement of the case, the RO noted 
that the initial assignment of a 10 percent rating was in 
error, as DC 7524 provides for a noncompensable evaluation in 
cases where, as here, only one testicle is missing.  The next 
higher rating under DC 7524 is a rating of 30 percent.  
However, the RO stated that the 10 percent evaluation was 
protected and would not be disturbed.  The basis for this 
statement is unclear.  See 38 C.F.R. § 3.951 (2005) 
(providing that any rating that has been in effect for 20 
years or more is considered protected, and cannot be reduced 
absent a showing of fraud).  In any event, the medical 
evidence indicates that the veteran's absence of a right vas 
deferens is congenital.  The veteran does not argue, and the 
medical evidence does not show, that his right testicle has 
been removed.  Therefore, the criteria for the next higher 
rating of 30 percent under DC 7524 have not been met.  To the 
extent that he is unable to conceive with his wife, as 
previously noted, he is already receiving special monthly 
compensation for loss of use of a creative organ, and the 
evidence does not raise a claim under any other applicable 
benefit provided for by law.  

As for the possibility of a rating in excess of 10 percent 
under another diagnostic code, see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), under 38 C.F.R. § 4.115b, DC 7523 
(2005), a 20 percent rating is warranted for complete atrophy 
of both testes.  However, there is no medical evidence to 
show that the veteran's right testis is atrophied.  
Therefore, the criteria for a 20 percent rating under DC 7523 
have not been met.  

In reaching this decision, the Board has considered the 
veteran's statements.  However, the Board has determined that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  The Board further notes that 
none of the submitted articles provide a specific or 
plausible basis for concluding that the relevant criteria 
have been met.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2005) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The Board, as did the RO (see statement of the case dated in 
April 2003), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2005).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

A rating in excess of 10 percent for service-connected status 
post orchiectomy, left, with prosthesis implant, is denied. 



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


